Title: To Thomas Jefferson from George Jefferson, 26 June 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 26th. June 1806
                        
                        Some more of your Tobacco having come down a few days since, I informed Mr. Lyle there was a sufficiency to
                            pay him the sum which you directed, and that I would in the course of a few days make sale of it for that purpose; ever
                            since which I have been endeavouring to effect a sale, but as no one seems disposed to give much above the common price
                            without its being opened—purchasers generally making much less difference on account of the repute in which crops are
                            held than formerly.
                        Mr. Randolph who is now down, was compelled to open his, and has sold it at 38/.—this being several
                            shillings more than yours would command, I have concluded to have yours opened likewise, as I conclude it is as good as
                            his at least. it would have been down before this, but the Inspectors have been much engaged in opening for others, that
                            mode of selling being now much practiced.—I have called on Mr. Duval to see about the books &c, and have engaged
                            Oldham to make boxes in which to pack them.
                        I regret extremely that I cannot have the pleasure of seeing you this summer at Monticello; I calculated
                            certainly upon spending some little time with you in the course of it, but shall be prevented by the indisposition of Mr.
                            Gibson, who is now in Baltimore—whither he went to put himself under the direction of a physician in whom he has great
                            confidence, but from whose skill he has not yet experienced any benefit. he intends on his return to go to the Springs,
                            where he will continue until the fall—of course I shall be confined to Town during the whole summer. 
                  I am Dear Sir Yr.
                            Mt. humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    